DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 17, 2021, has been entered.
Claim 1 is amended.
The applicant contends:
(1) Combining Makino with Saito would not yield the claimed arrangement of a valve box connected air-tightly to an outer side wall of the processing chamber (p. 27).
(2) Maeda’s transfer port (7) does not constitute a valve box because the gate valve (18) is external to the transfer port (7) (pp. 28-29).
(3) Maeda’s transfer port couples two atmospheric chambers, whereas the applicant’s claim requires the coupling of two chambers under vacuum. 
(4) Even allowing for the modification of Makino’s outer chamber (511) in view of Maeda’s transfer port (7), the composite structure will necessarily “function in a different manner than as described in Maeda” (p. 29). 
(5) The Office’s rejection of claim 1 acknowledges that Saito’s turning lifter does not effect horizontal movement. As such, the reference cannot be relied upon to justify the modification of Makino’s lifter to execute independent vertical and horizontal movement (pp. 30-31).
In response, 
(1) As noted previously, Makino provides an annular outer shell (511) to maintain vacuum isolation during the substrate’s conveyance between transfer and processing chambers. Maeda is cited simply to demonstrate that the shell circumscribing the substrate’s transfer path between these two chambers can be configured differently. Rather than being formed as an annulus surrounding an inner chamber, the walls of the shell can instead directly couple to the sidewalls of the adjacent chamber about its transfer port (Fig. 3 – Maeda). Such a design would reduce the system’s footprint and promote resource economy. 
Ultimately, the Office understands these two strategies for sealing a substrate transfer path between adjacent chambers to be functionally equivalent, whereby the selection of one is obvious over the other.
(2) Again, Maeda is relied upon narrowly to establish that the structure defining a substrate transfer path can couple directly to the respective sidewalls of two adjacent chambers at a position closely surrounding each chamber’s transfer 
(3) This argument is incommensurate with the scope of the combination, as the efficacy of Maeda’s valve box does not derive from the pressure status of the two chambers being coupled. For completeness, though, the examiner notes that Figure 6 depicts the aforesaid transfer port as coupling vacuum chambers 107 and 109. 
(4) The examiner is relying only upon Maeda’s insight that the structure circumscribing a substrate transfer path can connect to the region directly surrounding the transfer port of an adjacent chamber, as opposed to said structure being formed as an annulus. This aspect of Maeda, as incorporated within Makino, remains unaltered.
(5) This recapitulation is incorrect. The capacity of Saito’s lift mechanism to elevate a structure vertically, as well as to rotate said structure horizontally about a vertical axis has been conclusively established. The examiner simply noted that Saito does not seek to apply this capacity to the sample stage. The Office, though, is not relying upon Saito for this aspect, as the primary reference already teaches the step of removing the sample stage from the processing chamber. The examiner avails Saito narrowly for the disclosure of a mechanism that can more capably execute an objective priorly articulated by Makino. 
The rejections are maintained.
Specification
The proposed 3-page addition to the specification, filed on December 17, 2021, has been denied entry as the content is not supported by the inventive scope of the original disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al., US 2005/0193953, in view of Saito, US 2006/0099053, and Maeda et al., US 2008/0308134.
Claim 1: Makino discloses a vacuum processing apparatus, comprising (Fig. 1A):
A vacuum transfer chamber (105);
A vacuum processing chamber (103) connected to the transfer chamber via a valve box (511), and comprising (Fig. 5A):
A baseplate (523) having an exhaust opening (~530);
A lower vessel (~510) disposed on the baseplate and having a circular cross-section (Fig. 6);
A sample stage unit disposed above the lower vessel, including:
A sample stage (504) on which the substrate is mounted;
A ring-shaped sample stage base (523) disposed about an outer periphery of the sample stage [0140];
Axisymmetric support beams (520) coupling the sample stage and sample stage base [0152];
An upper vessel (509) disposed above the sample stage and having a circular cross-section;
Vacuum seals (538) situated between each of the base plate, the lower vessel, the sample stage base, and the upper vessel [0128, 0130];
A turning lifter (543’) fixed to the sample stage base and capable of moving the sample stage unit in a horizontal direction [0153];
Wherein the transfer chamber has a first opening closed by a first gate valve (514);
Wherein the processing chamber has a second opening closed by a second gate valve (513);
Wherein the gas exhaust opening (~530) is disposed directly below the sample stage (504);
Wherein support posts (1005) are provided to buttress the processing chamber (1002) (Fig. 11; [0080]).
Makino’s turning lifter performs a swiveling operation along a horizontal axis; conversely, claim 1 requires a pivot shaft having a vertical axis. In supplementation, Saito provides a turning lifter comprising a vertical pivot shaft (132) for removing a vacuum chamber component which retains the capacity to effect independent horizontal and vertical displacements of said component (Fig. 1; [0053]). Saito prefers this strategy of chamber opening to Makino’s technique of rotating the chamber component about a horizontal axis along an elliptic path, as the former is more efficient both structurally and economically [0003-06]. It should be noted that Saito does not rotate the sample stage (113) simply because, in this particular apparatus, its removal is not necessary for maintenance. However, in other systems, such as Makino’s, in which the removal of the stage is required for maintenance, one of ordinary skill would be motivated to adopt the strategy of independent vertical translation and horizontal rotation to procure the aforementioned advantages.
Lastly, Makino provides an outer chamber (511) which functions as a valve box, but the inner processing chamber is not disposed “outside” said outer chamber/valve box, as claim 1 requires, although the box does appear to extend to the baseplate (523) (Fig. 5A). Even so, alternative configurations are known in the art. Maeda, for instance, describes a cylindrical processing chamber (6) disposed outside and adjacent to a valve box (7), while also coupling to it (Fig. 3). In In re Dailey, MPEP 3144.04, 357 F.2nd 669, 149 USPQ 1966).
Claim 5: It is the position of the Office that the swivel technique accomplishes these claim requirements inherently.
Claim 6: An operator is fully capable of replacing the upper and lower vessels during maintenance [0154]. Further, Saito avails screws [0042, 0045].
Claim 9: The apparatus can assume this claimed configuration if so directed by an operator – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 10: Makino threads electrical wiring and refrigerant conduits through the support beams (520) to facilitate their supply to the sample stage [0141].
Claims 11-14: As delineated by Figure 2 of Saito, the vertical rotational axis of the turning lifter (132) is disposed in a corner of the chamber, which is further from the valve box than the center of the stage base.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Saito and Maeda, and in further view of Becker et al., US 2010/0166955.
Makino is silent regarding the presence of a liner. In supplementation, Becker, disclosing a reaction chamber for deposition, recognizes the problem of deleterious byproducts adhering to exposed interior chamber walls. To resolve this matter and expedite maintenance, Becker prescribes situating a liner within the chamber interior. The liner can be cleaned efficiently and is readily removable [0061]. For at least these reasons, it would have been obvious to the skilled artisan to incorporate a removable liner within the vessel of Makino.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716